Case 1:18-cv-00248-HG-RT Document 11-1 Filed 01/03/19 Page 1 of 4    PageID #: 48




                   IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF HAWAII

 TRUSTEES OF THE HAWAII          )            CIVIL NO. 18-00248-HG-KSC
 LABORERS’ TRUST FUNDS, et       )
 al.,                            )            DECLARATION OF ASHLEY K.
                                 )            IKEDA
                Plaintiffs,      )
                                 )
      vs.                        )
                                 )
 R & D TECHNOLOGIES INC., a )
 Hawaii corporation,             )
                                 )
                Defendant,       )
                                 )
      and                        )
                                 )
 AMERICAN SAVINGS BANK;          )
 HAMASAKI CONSTRUCTION           )
 LLC; KIEWIT BUILDING GROUP )
 INC., NORDIC PCL                )
 CONSTRUCTION, INC., and         )
 PIONEER CONTRACTING             )
 COMPANY, LTD.,                  )
                                 )
                Garnishees.      )
 _______________________________ )



                      DECLARATION OF ASHLEY K. IKEDA

         ASHLEY K. IKEDA, declares as follows:

         1.       He is one of the attorneys for Plaintiffs herein and as

 such has knowledge of the facts hereinafter set forth.


 130246\1003896
Case 1:18-cv-00248-HG-RT Document 11-1 Filed 01/03/19 Page 2 of 4     PageID #: 49




         2.       On June 25, 2018 [Doc. No. 1], Plaintiffs filed a

 Complaint For Specific Performance, Assumpsit And Damages;

 Exhibit "A"; Summons (“Complaint”) in the above-entitled Court

 which commenced this action to recover judgment against the

 above-named Defendant R & D TECHNOLOGIES INC., a Hawaii

 corporation (“Defendant R & D”), for the recovery of damages

 consisting of unpaid contributions and liquidated damages owing to

 Plaintiffs TRUSTEES OF THE HAWAII LABORERS’ TRUST FUNDS

 (“Plaintiffs”) and costs, interest and attorneys' fees.

         3.       On July 6, 2018, this Court filed a “Stipulated Judgment”

 [Doc. No. 10] in favor of Plaintiffs and against Defendant R & D

 Technologies, Inc., a Hawaii corporation, in the amount of

 $176,911.83.

         4.       The Stipulated Judgment has not been reversed,

 modified or set aside, and this matter has not been stayed or

 appealed, and there is still due and owing as of December 4, 2018,

 the minimum principal sum of $153,510.47, together with accruing

 post-judgment interest, costs and attorneys' fees. Plaintiffs thus

 seek garnishment in the minimum amount of $153,510.47, plus




 130246\1003896
                                         2
Case 1:18-cv-00248-HG-RT Document 11-1 Filed 01/03/19 Page 3 of 4     PageID #: 50




 post-judgment interest accruing at $9.84 per diem from December

 4, 2018.

         5.       Plaintiffs are still the owners of said Judgment.

         6.       Plaintiffs hereby move this Court to issue Garnishee

 Summons to AMERICAN SAVINGS BANK (hereinafter referred to as

 “Garnishee ASB”), HAMASAKI CONSTRUCTION LLC (hereinafter

 “HAMASAKI”), KIEWIT BUILDING GROUP, INC. (hereinafter

 “KIEWIT”), NORDIC PCL CONSTRUCTION, INC. (hereinafter

 “NORDIC”), and PIONEER CONTRACTING COMPANY, LTD.,

 (hereinafter “PIONEER”) (also hereinafter collectively referred to as

 "Contractor Garnishees”), in this instant motion.

         7.       Declarant is informed and believes that said Contractor

 Garnishees are holding, are in receipt of, or will receive and be in

 possession of funds, salary, stipends, commission, or wages

 belonging and owing to Defendant. The funds sought to be

 garnished from Contractor Garnishees, are amounts due to

 Defendant for work on various contracts/projects.

         8.       Declarant is informed and believes that Defendant is

 actively employed and doing business and has an active bank

 account in Hawaii and that Garnishee ASB is holding, is in receipt


 130246\1003896
                                         3
Case 1:18-cv-00248-HG-RT Document 11-1 Filed 01/03/19 Page 4 of 4   PageID #: 51
